Appeal reinstated and Order filed December 1, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00538-CV
                                  ____________

IN THE INTEREST OF C.U.D., S.L.D., A/K/A S.D., J.P.J.D., K.K.J.D., AND
                       A.E.D., II, CHILDREN


                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-37155

                                    ORDER

      On October 27, 2021, this court abated this appeal on appellant’s motion, as
appellant had informed his counsel that he no longer wished to be represented by
him. Pursuant to this court’s order, the trial court held a hearing on November 12,
2021 to consider a motion for the withdrawal of appellant’s counsel. A supplemental
clerk’s record and supplemental reporter’s record have been provided in association
with that hearing. Appellant, appellant’s counsel who sought to withdraw by motion,
and counsel for the Department of Family and Protective Services appeared at this
hearing. Based on statements made by appellant and his counsel at the hearing, the
trial court denied the motion for appellant’s counsel to withdraw and acknowledged
that appellant’s counsel could proceed with this appeal. An order reflecting the
denial of that motion was signed November 16, 2021.
      Accordingly, the court hereby reinstates the appeal, and orders appellant to
file a brief with this court no later than December 15, 2021. No further extensions
of this deadline will be granted absent extraordinary circumstances.



                                  PER CURIAM


Panel Consists of Justices Wise, Jewell, and Poissant.




                                         2